DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
‘

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charest et al. (2018/0202162) (“Charest”) in view of Love et al. (3,793,790) (“Love”) and Cliff (2,860,743).


Regarding claim 1, Charest teaches a bridge, comprising: a steel truss comprising a steel top cord (24b) spaced away from a steel bottom cord (24a) and multiple tensioned diagonal web members (28) bolted to the steel top cord and the steel bottom cord (at 26) and multiple vertical web members interposed between the multiple tensioned diagonal web members and welded to the steel top cord and the steel bottom cord (Column 11, lines 30-35); and, a concrete deck (50) integrated with the top cord of the steel truss.  Charest fails to teach the top and bottom cords are t-shaped and inverted t-shaped.  Love teaches a truss having a top t-shaped cord (10) and a bottom inverted t-shaped bottom cord (11) and multiple pairs of vertical web members (12) to sandwich the T-shaped top cord and the inverted T-shaped bottom cord between the multiple pairs of vertical web members.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the top and bottom cords of Charest t-shaped and to sandwich them between the vertical members as taught by Love as it is obvious to use a known technique to improve similar devices in the same way.  Charest fails to teach the web members are welded directly to the top and bottom cords.  Cliff teaches a truss having top, bottom cords and vertical and diagonal web members and further teaches the diagonal web members are welded directly to the top and bottom cords.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to directly weld the diagonal members of Charest to the top and bottom cords as taught by Cliff to create a strong and secure connection of the truss components.  

Regarding claim 2, Charest as modified by Love teaches the steel truss comprises multiple parallel steel trusses (Figure 7).  

Regarding claim 3, Charest as modified by Love teaches the steel truss comprises a first steel truss that abuts and is bolted (38) to a second steel truss to define a length of the bridge.  

Regarding claim 9, Charest teaches a prefabricated bridge segment, comprising: a steel truss comprising tensioned diagonal web members (28) and compressed vertical web members extending between a steel bottom cord (24) and a steel Page 12 of 14top cord (24), the compressed vertical web members welded to the steel top and steel bottom cords (Column 11, Lines 30-35) and the tensioned diagonal web members bolted to the steel top and steel bottom cords (via 26); and, a concrete deck (50) integrated with the steel top cord.  Charest fails to teach the top and bottom cords are t-shaped and inverted t-shaped.  Love teaches a truss having a top t-shaped cord (10) and a bottom inverted t-shaped bottom cord (11) and pairs of vertical web members (12) capturing the inverted T shaped cord and top cord therebetween.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the top and bottom cords of Charest t-shaped and sandwiched between vertical members as taught by Love as it is obvious to use a known technique to improve similar devices in the same way.  Charest fails to teach the web members are welded directly to the top and bottom cords.  Cliff teaches a truss having top, bottom cords and vertical and diagonal web members and further teaches the diagonal web members are welded directly to the top and bottom cords.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to directly weld the diagonal members of Charest to the top and bottom cords as taught by Cliff to create a strong and secure connection of the truss components.  

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charest et al. (2018/0202162) (“Charest”) in view of Love et al. (3,793,790) (“Love”).


Regarding claim 4, Charest teaches a bridge, comprising:  Page 11 of 14a steel truss comprising a steel top cord (24b, 26) spaced away from a steel bottom cord (24a, 26) and multiple web members (28) secured between the steel top cord and the steel bottom cord; and, a deck (50) positioned on the steel top cord of the steel truss.  Charest fails to teach the top and bottom cords are t-shaped and inverted t-shaped.  Love teaches a truss having a top t-shaped cord (10) and a bottom inverted t-shaped bottom cord (11) and multiple pairs of vertical web members (12) secured together and sandwiching the T-shaped top cord and the inverted T shaped bottom cord.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the top and bottom cords of Charest t-shaped and sandwiched between pairs of vertical members as taught by Love as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 5, Charest as modified by Love teaches diagonal web members interposed with pairs of vertical web members.  

Regarding claim 6, Charest as modified by Love teaches the steel truss runs an entire length of the bridge (Figure 9- paragraph [0079]-unitary or multiple trusses).

Regarding claim 7, Charest as modified by Love teaches the pairs of vertical web members are secured to the T-shaped top cord and the inverted T-Shaped bottom cord with fasteners (79, 78).  

Regarding claim 8, Charest as modified by Love teaches the steel truss is secured end to end with another steel truss to define a length of the bridge (paragraph [0079]-secured with fixation plates). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.    The Cliff reference teaches diagonal members welded directly to top and bottom cords.
Applicant's arguments filed 07/5/2022 have been fully considered but they are not persuasive. Applicant amended claims to include the top and bottom cords were made of steel, however, the Charest reference teaches the truss is made of steel.  Applicant failed to provide any specific arguments as to why the claim amendments overcome the prior art.  The only other amendment made was to state that the diagonal members are directly welded to the top and bottom cords.   This new limitation is taught by the Cliff reference which is now used in the rejection as outlined above.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 13, 2022